Citation Nr: 1419384	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin condition, claimed as lumps on the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim of service connection for lumps on the body as a claim of service connection for a skin condition.

After withdrawing his request for a hearing before a Decision Review Officer (DRO), the Veteran participated in an informal conference with a DRO in July 2011.  The report of this conference is associated with the claims file.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's skin condition did not have its onset in-service and is not otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in an August 2010 letter.

As to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 C.F.R. §38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA and non-VA treatment records as well as his STRs, which appear complete.

VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, VA has not provided the Veteran with an examination concerning this claim.  In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion, it must be considered whether the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that an event, injury, or disease occurred in service, or establishes that certain diseases manifested during an applicable presumptive period; (3) indicates that the disability or symptoms may be associated with the claimant's active service or with another service-connected disability; and (4) contains sufficient competent medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The second factor listed above is not present in the case before the Board; the evidence does not show that a skin condition had onset during service or that it manifested within any applicable presumptive periods.  Thus, VA has no duty to provide an examination or obtain an opinion as to this issue.

In declining to obtain a medical nexus opinion, the Board observes that the United States Court of Appeals for the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as certain cancers.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  These provisions only apply to diseases that are listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for a disease listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

Here, the Veteran filed a claim of service connection for lumps on the body in July 2010, but the Veteran's STRs are negative for reports of a skin condition other than facial acne.  The only evidence that references the claimed condition are reports from the Veteran that were recorded in various treatment records, including his May 2011 report that a noncancerous lipoma was surgically removed from his abdomen in the 1980s and that he was treated for this condition at a VA medical (VAMC) following service.  Notably, however, the August 1979 VAMC records offered by the Veteran only show that he had upper abdominal pain without masses and that he was diagnosed with gastritis post-peptic ulcer, which is not the condition that is presently being claimed.  January 2008 non-VA treatment records from Dr. M.J. indicate that the Veteran was previously hospitalized for lipoma removal in 1996, but no additional information was offered concerning this condition.

The report of the Veteran's July 2011 informal conference with a DRO reflects his report that he noticed a lump on his body following his service.  VA treatment records dated May 2011 through July 2011 indicate that the Veteran was diagnosed with seborrheic keratosis on the bilateral lateral chest walls, which was treated with nitrogen cryotherapy, but during the DRO conference, the Veteran stated that the lumps for which he is claiming service connection and his seborrheic keratosis are different conditions.  He asserted that he is seeking service connection for lumps that come from inside his body.

Although the Veteran is competent to provide evidence concerning personal observations such as his symptoms and the onset of his symptoms, he has not reported having recurrent symptoms since service.  Further, as a lay person, he is not competent to opine as to complex medical issues such as the diagnosis of a disability that cannot be diagnosed by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau, 492 F.3d at 1377.  There is therefore no competent and credible evidence that indicates that the Veteran had a skin injury or disease that had its onset during service.  Thus, the Board finds that service connection is not warranted on a direct basis.

The Board has also considered the applicability of the above presumptions.  The Veteran's record indicates that he served in Vietnam and he is thus presumed to have been exposed to an herbicide agent, but presumptive service connection is not warranted based on that exposure because the Veteran has not been diagnosed with a disease listed at 38 C.F.R. § 3.309(e).  For the same reason, the Board finds that consideration of whether the Veteran is entitled to presumptive service connection for a chronic disease is not warranted because the Veteran has not been diagnosed with a disease that is listed under 38 C.F.R. § 3.309(a).  In addition, because the Veteran's STRs are negative for reports of seborrheic keratosis, lipomas, or any other skin condition besides acne, there is no evidence that a condition was "noted" upon the Veteran's entrance into active service that would render 38 C.F.R. § 3.306 applicable in the present case.

For the foregoing reasons, the Board finds that there is no competent lay or medical evidence of record to show that the Veteran currently suffers from a skin condition that had its onset during his active service or is otherwise related to the Veteran's active service, and thus, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


